UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012(Unaudited) DWS Latin America Equity Fund Shares Value ($) Equity Securities 97.1% Argentina 0.0% Nortel Inversora SA "A" (ADR) 144A (Preferred)*(Cost $82,865) Brazil 65.2% Banco Bradesco SA (ADR) (Preferred) (a) Banco do Brasil SA Banco Santander Brasil SA (Units) BM&F BOVESPA SA BR Malls Participacoes SA Bradespar SA (Preferred) Braskem SA "A" (Preferred) 52 BRF-Brasil Foods SA CCR SA Cia. Hering Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia Energetica de Minas Gerais (ADR) (Preferred) (a) Companhia Energetica de Sao Paulo "B" (Preferred) Companhia Siderurgica Nacional SA (ADR) Cyrela Brazil Realty SA Empreendimentos e Participacoes Ecorodovias Infraestrutura e Logistica SA EDP - Energias do Brasil SA Embraer SA Gerdau SA (Preferred) Itau Unibanco Holding SA (ADR) (Preferred) (a) Itausa - Investimentos Itau SA (Preferred) Localiza Rent a Car SA Lojas Americanas SA (Preferred) Lojas Renner SA Metalurgica Gerdau SA (Preferred) MRV Engenharia e Participacoes SA Multiplan Empreendimentos Imobiliarios SA OdontoPrev SA OGX Petroleo e Gas Participacoes SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) Petroleo Brasileiro SA (ADR) (Preferred) (a) Petroleo Brasileiro SA (Preferred) Raia Drogasil SA Redecard SA Rossi Residencial SA Souza Cruz SA Sul America SA (Units) Telefonica Brasil SA (ADR) (Preferred) (a) TOTVS SA Tractebel Energia SA Ultrapar Participacoes SA Vale SA Vale SA "A" (Preferred) Vale SA (ADR) Vale SA (ADR) (Preferred) (a) (Cost $269,613,688) Chile 7.2% Banco de Chile Banco de Credito e Inversiones Cencosud SA Colbun SA Empresa Nacional de Electricidad SA (ADR) Empresa Nacional de Telecomunicaciones SA Empresas CMPC SA Empresas Copec SA Enersis SA (ADR) Lan Airlines SA (ADR) (a) Sociedad Quimica y Minera de Chile SA "B" (Preferred) (Cost $41,731,755) Colombia 2.3% Bancolombia SA (ADR) (a) Ecopetrol SA (ADR) (a) (Cost $10,535,302) Mexico 19.6% Alfa SAB "A" America Movil SAB de CV "L" America Movil SAB de CV "L" (ADR) (a) Coca-Cola Femsa SAB de CV "L" Fomento Economico Mexicano SAB de CV (ADR) (Units) (a) Fomento Economico Mexicano SAB de CV (Units) Genomma Lab Internacional SAB de CV "B"* Grupo Aeroportuario del Pacifico SAB de CV "B" (ADR) Grupo Bimbo SAB de CV "A" Grupo Elektra SA de CV Grupo Financiero Banorte SAB de CV "O" Grupo Financiero Inbursa SAB de CV "O" Grupo Mexico SAB de CV "B" Grupo Modelo SAB de CV "C" Grupo Televisa SA (ADR) Industrias Penoles SAB de CV Minera Frisco SAB de CV "A1"* OHL Mexico SAB de CV* Wal-Mart de Mexico SAB de CV "V" (Cost $61,569,589) Peru 2.0% Compania de Minas Buenaventura SA (ADR) Credicorp Ltd. (Cost $3,431,661) United States 0.8% Southern Copper Corp. (a) (b) (Cost $3,423,154) Total Common Stocks (Cost $390,388,014) Units Value ($) Other Investments 0.1% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $836,592) Shares Value ($) Securities Lending Collateral 24.9% Daily Assets Fund Institutional, 0.24% (d) (e) (Cost $155,164,041) Cash Equivalents 3.1% Central Cash Management Fund, 0.07% (d) (Cost $19,454,770) % of Net Assets Value ($) Total Investment Portfolio (Cost $565,843,417) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $572,251,975.At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $207,716,066.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $229,315,729 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $21,599,663. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2012 amounted to $150,783,641, which is 24.2% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt At January 31, 2012 the DWS Latin America Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Equity Securities & Other Investments Financials 21.1 % Materials 18.9 % Energy 15.0 % Consumer Staples 14.1 % Telecommunication Services 7.1 % Consumer Discretionary 7.0 % Industrials 6.8 % Utilities 5.9 % Health Care 2.4 % Information Technology 1.7 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Securities Argentina $
